DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al (US 2013/0135070 A1), hereinafter Ozeki, and further in view of Filou et al (US 2013/0052453 A1), hereinafter Filou. Ozeki and Filou are both disclosed in the IDS statement filed on 4/13/2021. 
Regarding claim 1, Ozeki discloses a rare-earth permanent magnet and a manufacturing method thereof capable of boosting productivity by improving thickness accuracy of a green sheet (Abstract). Ozeki discloses that a powder sintering method is used (i.e., a sinterable magnetic powder composition) ([0003]). Ozeki discloses that the average particle diameter of the magnet powder is 1 micron to 5 micron ([0058]). Ozeki discloses a magnet powder and a binder (i.e. thermoplastic polymer) are mixed to obtain a mixture including 1 to 40 wt% of the binder with reference to the total weight of the magnet powder and the binder, which overlaps with the instantly claimed weight range, “from 50 to 95% by weight of at least one powder magnet; from 5 to 50% by weight of at least one thermoplastic polymer”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.  ([0011]).  
Although Ozeki discloses that the magnet powder has a particle size between 1 to 5 microns, Ozeki does not explicitly discloses “said powder composition having a D50 within the range of 0.1 to 100 µm”. 
However, Filou discloses a thermoplastic powder composition with D50 lower than 100 microns that includes a flow agent, wherein the composition is used in methods for agglomerating powder, layer by layer, by melting or sintering , in order to manufacture flexible three-dimensional objects (Abstract). Filou discloses that a D50 particles size of less than 100 microns is essential for obtaining an article of precise definition, with a smooth and even surface appearance ([0021]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the thermoplastic polymer of Ozeki to have a D50 particle size of less than 100 microns in order to obtain a composition having a more precise definition, with a smooth and even surface appearance, as taught by Filou above ([0021]). Ozeki modified by Filou teaches “said powder composition having a D50 within the range of 0.1 to 100 µm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.  ([0011]).  
Regarding claim 2, Ozeki modified by Filou discloses that the binder is a resin that can be selected from polyisobutylene (PIB), butyl rubber (IIR), polyisoprene (IR), polybutadiene, polystyrene, styrene-isoprene block copolymer (SIS), styrene-butadiene block copolymer (SBS), Poly(2-methyl-1-pentene), poly(2-methyl-1-butene), poly(alpha-methylstyrene), polybutylmethacrylate, polymethylmethacrylate, etc (Ozeki; [0050]), which teaches the claimed thermoplastic polymer disclosed in instant claim 2. 
Regarding claim 3, Ozeki modified by Filou discloses that the magnet powder is Nd-Fe-B (i.e., ferrite-based particles) (Ozeki; [0044]). 
Regarding claim 7, Ozeki modified by Filou discloses a thermoplastic powder composition with D50 lower than 100 microns that further includes a flow agent (Filou; Abstract), wherein the flow agent is chosen from: silicas, precipitated silicas, hydrated silicas, vitreous silicas, fumed silicas, pyrogenic silicas, vitreous phosphates, vitreous borates, vitreous oxides, amorphous alumina, titanium dioxide, talc, mica, kaolin, attapulgite, calcium silicates, alumina and magnesium silicates (Filou; [0033]).
Response to Arguments
Applicant’s arguments, see pp. 6-9, with respect to the rejection of the claims under 35 U.S.C. 103 over Ozeki (US 2013/0135070 A1), further in view of Filou (US 2013/0052453 A1) have been fully considered but they are not found persuasive.
Applicant argues that those of ordinary skill in the art would have not carried out the modification proposed by the Office. Applicant states that Filou has no discussion of adding magnetic powders and it is highly unlikely that those of ordinary skill in the art would turn to Filou’s teachings.  Applicant argues that there is no reason to replace Ozeki’s binder to have a D50 particle size of less than 100 microns to produce articles with improved services since Ozeki explicitly teaches those skilled in the art to degrade the binder before sintering occurs.
In response, Examiner notes that the Filou reference is brought in to further support the diameter properties disclosed in Ozeki. Ozeki discloses that the average particle diameter of the magnet powder is 1 micron to 5 micron ([0058]), but does not explicitly disclose that this diameter is a D50 diameter. However, D50 is known to be the median particle diameter or median particle size. Ozeki discloses that the average particle diameter of the magnet powder is 1 micron to 5 micron, which falls within the claimed range. Although Ozeki does not explicitly disclose the term “D50”, one of ordinary skill in the art would understand that an average particle diameter refers to a D50 diameter. Filou is brought in as a supporting reference to teach a D50 diameter, however Ozeki alone teaches a magnet powder having a D50 diameter between 1 micron to 5 micron. Therefore, the rejection to claims 1-3 and 7 are maintained under 35 U.S.C. 103, as disclosed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-4254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734